Edward G. Baker, J.
Motion denied. The accident having occurred in New Jersey, section 52 of the Vehicle and Traffic Law has no application. There is no authority, statutory or otherwise, for continuing this action in personam against decedent’s nonresident executrix. (McMaster v. Gould, 240 N. Y. 379; Bennett v. Harrisville Combing Mills, 204 Misc. 279.) In Leighton v. Roper (300 N. Y. 434), relied upon by plaintiff, the court was concerned with the question of the constitutionality of *799chapter 719 of the Laws of 1945 amending section 52 of the Vehicle and Traffic Law. There is nothing in the court’s opinion in that case to support the argument that defendant’s appearance in this action was intended to and did bind his executrix as well as himself.